DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Main on 09/07/2021.

The application has been amended as follows: 
Claim 1, line 16, “retainer” has been deleted and replaced with “retaining”.
Claim 1, line 20, “the distal end” has been deleted and replaced with “a distal end”.
Claim 1, line 23, “engaged with” has been deleted and replaced with “the slider is locked into”.
Claim 6, line 1, “4” has been deleted and replaced with “5”.
Claim 7, line 1, “4” has been deleted and replaced with “5”.
Claim 9, line 19-20, “engaging said slider with said receiver” has been deleted and replaced with “locking said slider into said receiver”.

Claims 16-20 are cancelled.
Reasons for Allowance
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a method of making a tourniquet apparatus where the receiver and slider are sized and shaped such that the slider is temporarily locked in position on the retaining cover as a friction buckle when the slider is locked into the receiver, as recited in claim 1. Likewise, the prior art fails to disclose, in combination with other limitations of the claims, a method of making a tourniquet apparatus where wrapping the retaining cover around the reservoir chassis and locking the slider into the receiver causes the tourniquet apparatus to move to a secured configuration with the slider temporarily locked in position on the retaining cover, as recited in claim 9.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2006/0281611 (Sato) which teaches a method of making a tourniquet apparatus (FIG. 10A-10E) for restricting blood flow in a limb (P0001). The method includes sealing an elongated bladder (tube 13) such that the elongated bladder is moveable between an inflated configuration and a deflated configuration (FIG. 2; P0052). The inflated and deflated configurations of the elongated bladder are associated with respective constricted and unconstricted configurations of the tourniquet (FIG. 2; P0080). The method includes inserting the elongated bladder into an elongated reservoir chassis (main belt 10) such that a main section (longer portion 11) of the elongated reservoir chassis envelops the bladder (FIG. 2; P0052). The tourniquet apparatus is moveable to an engaged configuration by wrapping the elongated 
As discussed above, Sato does not anticipate applicant' s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Sato, alone or in combination, to teach the claimed method of claims 1 and 9.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant' s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771